[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                             No. 10-12677                            JAN 13, 2011
                                                                      JOHN LEY
                         Non-Argument Calendar                          CLERK
                       ________________________

                D.C. Docket No. 1:09-cv-02618-RBP-HGD

RUSSELL FORD,

                                           llllllllllllllllllll    Petitioner-Appellant,


                                  versus


WILLIE THOMAS,
ATTORNEY GENERAL OF THE STATE OF ALABAMA,

                                           llllllllllllllllll Respondents-Appellees.

                      ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                            (January 13, 2011)

Before TJOFLAT, BLACK and CARNES, Circuit Judges.

PER CURIAM:
       Russell Ford, a Florida state prisoner proceeding through counsel, appeals

the district court’s dismissal of his 28 U.S.C. § 2254 habeas corpus petition as

time-barred. Ford filed a notice of appeal, and the district court granted him a

certificate of appealability (COA) as to whether he had “made a substantial

showing of the denial of a constitutional right with respect to his claims related to

newly discovered evidence and alleged destruction of evidence.” Ford contends

Alabama’s post-conviction relief procedures are “fundamentally inadequate to

vindicate [his] substantive rights” because the district attorney destroyed evidence,

in bad faith and in violation of the Due Process Clause, which could have

substantiated his claim of actual innocence.

       A federal habeas petitioner must obtain a COA from the district court to

appeal the denial of his § 2254 habeas petition. 28 U.S.C. § 2253(c)(1)(A).

However, “[w]hen a district court dismisses a petition as time-barred, it is

inappropriate to grant a COA on the [underlying] constitutional claim . . . .” Ross

v. Moore, 246 F.3d 1299, 1300 (11th Cir. 2001).1




       1
        In Ross we vacated the order granting a COA and remanded to the district court “for the
limited purpose of considering whether a COA should be granted on the question of whether
appellant’s habeas petition is time-barred.” Id.


                                               2
      In light of the district court’s untimeliness ruling, it was inappropriate to

grant a COA on the issue of whether Ford had “made a substantial showing of the

denial of a constitutional right with respect to his claims related to newly

discovered evidence and alleged destruction of evidence.” Accordingly, we vacate

the order granting a COA and remand to the district court for the limited purpose

of considering whether a COA should be granted on the question of whether

Ford’s § 2254 petition is time-barred.

      VACATED AND REMANDED.




                                          3